         Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    KAREEM SMITH,                                               No. 4:19-CV-00419

                  Petitioner,                                   (Judge Brann)

          v.

    LAWRENCE P. MAHALLY, et al.,

                 Respondents.

                                 MEMORANDUM OPINION

                                        OCTOBER 15, 2020

        Presently before the Court is the petition for a writ of habeas corpus of

Petitioner Kareem Smith filed pursuant to 28 U.S.C. § 2254 in which he seeks to

challenge a decision by the Pennsylvania Board of Probation and Parole (the

“Board”) to recommit him as a convicted parole violator.1 Following an order to

show cause, the Government filed a response to the Petition, and Petitioner has filed

a reply.2 For the reasons set forth below, this Court will dismiss the petition as

unexhausted.

I.      BACKGROUND

        Petitioner is presently incarcerated at the State Correctional Institution at

Dallas in Dallas, Pennsylvania.3 While on parole, Petitioner was convicted of the



1
     Doc. 1.
2
     Docs. 6 (response), 7 (reply), 8 (brief in support of reply).
3
     Doc. 1 at 1.
       Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 2 of 9




illegal possession of firearms.4 Following this conviction, the Board decided to

recommit Petitioner as a convicted parole violator. The Board rendered their

decision on October 15, 2015, although it was not mailed to Petitioner until October

28, 2015.5 The Notice of Board Decision explains that,

       This decision involves an issue that is subject to the Board’s
       administrative remedies process, see 37 Pa. Code. Sec. 73. Failure to
       administratively appeal the decision may affect your legal rights. If you
       wish to appeal this decision, you must file a request for administrative
       relief with the Board within thirty (30) days of the mailing date of this
       decision. This request shall set forth specifically the factual and legal
       bases for the allegations. You have the right to an attorney in this
       appeal and in any subsequent appeal to the Commonwealth Court. You
       may be entitled to counsel from the Public Defendant’s office at no cost.
       Enclosed with this Board decision is an administrative remedies form
       and the names and addresses of all the chief public defenders in the
       Commonwealth. Any request for a public defender should be sent
       directly to the Public Defendant’s Office in the county where you
       currently reside.6

Petitioner alleges that he sent in an administrative remedies form on October 29,

2015.7 Petitioner does not have proof of mailing this form, and the Board did not

receive it.8 Petitioner further alleges that because he did not receive a response from

the Board from his first administrative remedies form, he sent a second

administrative remedies form on November 23, 2015, which was not received by the

Board until December 3, 2015.9


4
    Doc. 6.
5
    See Doc. 6-1 at 3-5.
6
    Id. at 4.
7
    See Doc. 7 at 3.
8
    Doc. 6 at 2-3.
9
    See Doc. 7 at 3.
                                          2
        Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 3 of 9




        The Board dismissed his administrative appeal as untimely, explaining that:

        The Board regulation governing administrative appeals states that
        administrative appeals must be received at the Board’s Central Office
        within 30 days of the mailing date of the Board’s order. 37 Pa. Code.
        § 73.1(a). This means you had until November 30, 2015 to object to
        this decision. Because the Board did not receive your current appeal
        by that date and there is no indication that you submitted the appeal to
        the prison officials for mailing by that date, your appeal is untimely and
        the Board cannot accept it.10

Despite dismissing the appeal as untimely, the Board also provided Petitioner with

a substantive response to his appeal:

        Purely for your information, the decision to recommit you as a
        convicted parole violator gave the Board statutory authority to
        recalculate your sentence to reflect that you received no credit for the
        period you were at liberty on parole. 61 Pa. C.S. § 6138(a)(2).11 The
        Pennsylvania Supreme Court has also upheld this authority. Young v.
        Commonwealth, 409 A.2d 843 (Pa. 1979).12

The notice of the dismissal of Petitioner’s administrative appeal was mailed on

February 16, 2016.13 Petitioner did not appeal the dismissal of his administrative

remedy form to the Commonwealth Court of Pennsylvania.

        Two years after the Board dismissed his November 23, 2015, administrative

appeal, Petitioner filed a petition for writ of mandamus in the Commonwealth Court,



10
     Doc. 6-1 at 12.
11
     Section 6138(a)(2) provides, in pertinent part:
      If the parolee’s recommitment is so ordered, the parolee shall be reentered to serve the
      remainder of the term which the parolee would have been compelled to serve had the parole
      not been granted and, except as provided under paragraph (2.1), shall be given no credit for
      the time at liberty on parole.
12
     Doc. 6-1 at 12.
13
     Doc. 6-1 at 12.
                                                  3
         Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 4 of 9




requesting that the writ be issued to direct the Board to respond to his first

administrative appeal allegedly sent on October 29, 2015.14                  Petitioner did not

address his November 23, 2015 administrative appeal or its dismissal as untimely in

his petition for writ of mandamus. The Commonwealth Court issued an order

denying relief, explaining that,

         [I]t now appearing that respondent issued a decision mailed February
         16, 2016, responding to petitioner’s administrative remedies form
         postmarked December 1, 2015, any challenge to the revocation of
         parole, the recalculation of his parole violation maximum date, or the
         timeliness of his administrative appeal could have been properly
         brought in this court’s appellate jurisdiction. McMahon v. Pa. Bd. Of
         Prob. & Parole, 470 A.2d 1337 (Pa. 1983); Bronson v. Pa. Bd. Of Prob.
         & Parole, 421 A.2d 1021 (Pa. 1980). This court’s original jurisdiction
         cannot be used to revive lapsed appeal rights. Lizzi v. Unemployment
         Comp. Bd. of Review, 353 A.2d 440 (Pa. 1976). Accordingly, this
         matter is dismissed for lack of original jurisdiction.15

Petitioner appealed the denial of his petition for writ of mandamus to the Supreme

Court of Pennsylvania; it was denied on February 21, 2019.16

II.      DISCUSSION

         A petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 is the proper

manner for a state prisoner to challenging a parole decision.17 Although Petitioner

has correctly invoked § 2254 to challenge the Board’s decision, his petition is subject

to dismissal based on his failure to exhaust state court remedies.

14
      See Doc. 6-1 at 14-32. The petition for writ of mandamus also addresses the merits of
      Petitioner’s administrative appeal.
15
      Doc. 6-1 at 55.
16
      See Docs. 1-2, 6.
17
      See Coady v. Vaughn, 251 F.3d 480 (3d Cir. 2001).
                                                   4
        Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 5 of 9




        A habeas petitioner must exhaust state court remedies before seeking federal

habeas relief.18 To exhaust state court remedies in Pennsylvania, a claim must be

fairly presented to all available levels of Pennsylvania’s courts.19 To properly

exhaust a claim involving a determination by the Board, a petitioner must first seek

administrative review with the Board within thirty days of the mailing date of the

Board’s decision.20 Once the Board adjudicates the administrative appeal, the

petitioner must then seek review in the Commonwealth Court of Pennsylvania by

filing a direct appeal within thirty days of the Board’s decision on the administrative

appeal.21 To finally satisfy the habeas exhaustion requirement, the petitioner must

also appeal a denial from the Commonwealth Court to the Supreme Court of

Pennsylvania within thirty days from any denial of relief.22

        Here, Petitioner failed to appeal the Board’s dismissal of his administrative

appeal to the Commonwealth Court. The time for doing so expired on or about

March 17, 2016, and, consequently, Petitioner is now time-barred under

Pennsylvania law from seeking review. The Commonwealth Court noted this in its

denial of Petitioner’s petition for writ of mandamus.23 Because Petitioner’s claim




18
     28 U.S.C. § 2254(b)(1)(A).
19
     See Evans v. Court of Common Pleas, Del. Cty., 959 F.2d 1227, 1230 (3d Cir. 1992).
20
     See 37 Pa. Code. § 73.1(a).
21
     See 42 Pa. C.S.A. § 763(a); Pa. R.A.P. 903(a) (notice of appeal shall be filed within thirty
     days after the entry of the order from which the appeal is taken).
22
     See Williams v. Wynder, 232 F. App’x 177, 180-81 (3d Cir. 2007).
23
     Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991); Doc. 6-1.
                                                  5
        Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 6 of 9




can no longer be exhausted in state court due to a state court procedural bar—

timeliness—Petitioner’s claim is procedurally defaulted.

        Procedurally defaulted claims cannot be reviewed unless the petitioner “can

demonstrate cause for the default and actual prejudice as a result of the alleged

violation of federal law, or demonstrate that failure to consider the claims will result

in a fundamental miscarriage of justice.”24 In order to demonstrate cause, the

petitioner must show that “some objective factor external to the defense impeded

[the petitioner’s] efforts to comply with the state’s procedural rule.”25 Examples of

cause include (1) a showing that the factual or legal basis for a claim was not

reasonably available, (2) a showing that some interference by state officials made

compliance with the state procedural rule impracticable, and (3) attorney error that

constitutes ineffective assistance of counsel.26

        The fundamental miscarriage of justice exception is limited to cases of “actual

innocence.”27 The burden remains with the Petitioner to demonstrate cause and

prejudice or actual innocence to overcome a default.28

        In this matter, Petitioner’s arguments in both his petition and reply generally

focus only on the timeliness of his second administrative appeal that he sent on



24
     Coleman, 501 U.S. at 750.
25
     Id. at 753.
26
     Id. at 753–54.
27
     Schlup v. Delo, 513 U.S. 298, 321–22 (1995).
28
     See Coleman, 501 U.S. at 750.
                                               6
        Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 7 of 9




November 23, 2015 to the Board. These arguments fail to address his lack of direct

appeal to the Commonwealth Court, which is a required step to exhausting his state

remedies. Petitioner does briefly argue that he exhausted his state remedies because

he never received notice of the February 16, 2016 denial of his administrative appeal

until his proceedings before the Supreme Court of Pennsylvania.29 Such a claim is

belied by the record in at least two ways. First, in his petition for writ of mandamus,

Petitioner only sought to have his October 29, 2015 administrative appeal acted upon

by the Board but not the November 23, 2015 administrative appeal, indicating that

at that time Petitioner knew the November 23, 2015 appeal had been denied. Second,

the Respondent specifically argued and provided as an exhibit in the proceedings

before the Commonwealth Court that it issued a dismissal of the November 23, 2015

administrative appeal on February 16, 2016.

        The Court finds that Petitioner has failed to demonstrate that he properly

exhausted his state remedies, and there is no cause to excuse his failure to do so.

Petitioner presents no evidence that he ever raised the issue of lack of receipt of the

February 16, 2016 administrative appeal denial in the state courts. Petitioner could

have immediately raised his lack of receipt of the February 16, 2016 administrative

appeal denial with the Commonwealth Court after he received Respondent’s briefing

and exhibits opposing his petition for writ of mandamus. Alternatively, he could



29
     See Doc. 8.
                                          7
        Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 8 of 9




have sought to file a direct appeal nunc pro tunc with the Commonwealth Court after

he received the opposition briefing. There is also no evidence in the record that

Petitioner sought to raise this issue in his appeal to the Supreme Court of

Pennsylvania. Plaintiff has thus produced no evidence to demonstrate any cause for

his procedural default, nor does he allege his actual innocence.

        Although it is Petitioner’s burden to carry, the Court notes no circumstance

discernable from the record that could be construed as cause to excuse the default.

Accordingly, Petitioner cannot overcome his procedural default and the petition

must be dismissed.

III.    CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability, an appeal may not be taken from a final order in a

proceeding under 28 U.S.C. § 2254. A certificate of appealability may issue “only

if the applicant has made a substantial showing of the denial of a constitutional

right.”30 “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that

jurists could conclude the issues presented are adequate to deserve encouragement

to proceed further.”31




30
     28 U.S.C. § 2253(c)(2).
31
     Miller-El v. Cockrell, 537 U.S. 322, 327 (2003).
                                                 8
      Case 4:19-cv-00419-MWB-MA Document 9 Filed 10/15/20 Page 9 of 9




      Here, Petitioner has not made a showing substantial enough to warrant the

issuance of a certificate of appealability.     Petitioner has failed to exhaust his

administrative remedies; he has also failed to attempt to overcome his procedural

default. Thus, no certificate of appealability shall issue.

IV.   CONCLUSION

      Based on the foregoing, the petition for writ of habeas corpus is dismissed for

failure to exhaust state court remedies. An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           9
